Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
           Claim 1 is the independent claim under consideration in this Office Action.
           Claims 2-17 are the dependent claims under consideration in this Office Action.
Claim Objection
Claim 2, line 3, is objected to because of the following informality:  This claim includes the word “members” yet only one member is defined.  It would be beneficial to address this and define the proper number of “members”.  Defining a single member is sufficient in this case.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Referring to claim 13, line 2, there is no proper antecedent basis for the words “the hanger”.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          Claims 1, 2, 5 and 15-17 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Mohan et al. (5,692,326).
          Mohan et al. teach clothes treating apparatus.  The apparatus includes a cabinet with an open top panel useful for supporting and moving an article to a main cabinet 2 for removing wrinkles or treating the article (figure 1, for example).  The cabinet portion with the top panel includes an opening defining a holder opening.  The holder 5 is configured to insert through the opening and is provided for supporting an article thereon and in contact with such article.  An air flow blower or unit 17 (figure 4 or column 3, lines 54 and thereafter) is provided for passing heated air or steam to an interior of the holder and onto the article.  The holder includes a hollow structure 10 (figure 3B) and incldues a hole at the sleeve area for passing steam to the sleeve (column 3, line 37).  The holder also includes yoke air bags for pressing and treating the side portions of the article.  Apertures 7 (figure 4) are provided on the holder emanating from inside the top panel opening for passing vacuum air to the article for fixing or retaining the “tail” or bottom area of the article (column 3, line 31, for example).  The apparatus, accordingly, is provided with a blower system and heating system with independently controllable air flow paths selectively controlled by foot pedals 8 and 13 for directing steam to the hollow holder portion and the sleeves and vacuum air flow to the apertures 7.       
          Claims 1-3 and 5 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Damrath et al. (2004/0221472).
          Damrath et al. teach clothes treating apparatus.  The apparatus includes a cabinet 3 with an open top panel useful for supporting an article 1 (figure 3, for example).  The apparatus is provided with a holder for supporting and contacting an article for removing wrinkles or treating the article.  The cabinet portion with the top panel includes an opening defining a holder opening.  The holder 5 is configured to insert through the opening and is provided for supporting an article and includes at least first and second vertical members and at least one horizontal connection member or panel (upper panel 5) for connecting therebetween.  A netting 12 is further provided for locating the article and side bolsters 2.  An air flow blower or unit 6 is provided for passing heated air though ductwork 8 and into and out of the article.  A clamping or fixing structure 16, 17 (figure 4) is provided for fixing or retaining the frontal and bottom area of the article all along the button area (paragraph 33).  
  
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Damrath et al. 
          Damrath et al. disclose the invention as claimed. Damrath et al. teach the holder or hanger 5 as movable into and out of the cabinet 3 and including a drive means including cranks and motors (paragraph 41 and 42, for example).  However, Damrath et al. do not suggest specific gearing or cooperative rack gearing.
          It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the drive apparatus of Damrath et al. as including specific rack and pinion drive mechanisms for moving the hanger up and down.  Providing this would allow automatic and precise movements of the hanger.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11/021,836. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent already covers the cabinet, the holder and the air flow unit.
ALLOWABLE SUBJECT MATTER
          Claims 4 and 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Paris, Franz and Winter illustrate treating apparatus with a top panel including an opening and a holder provided within the opening and supportive of an article and an air flow to the article.  Hickle et al. illustrate a holder including air flow therethrough.
INQUIRIES
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987. The examiner can normally be reached Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732